U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-33726 ADVANCED BATTERY TECHNOLOGIES, INC. (Name of Registrant in its Charter) Delaware 22-2497491 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 15 West 39th Street, Suite 14A, New York, NY 10018 (Address of Principal Executive Offices) Issuer's Telephone Number: 212-391-2752 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 11, 2011 Common Voting Stock: 76,619,220 ADVANCED BATTERY TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheet (unaudited) – March 31, 2011and December 31, 2010 2 Condensed Consolidated Statements of Income and Other Comprehensive Income (Unaudited) - for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended March 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 39 Item 3 Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 Part II Other Information Item 1. Legal Proceedings 44 Items 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults upon Senior Securities 44 Item 4. Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 ADVANCED BATTERY TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Loan receivable Other receivables Advance to suppliers, net Deferred tax asset Total Current Assets Property, plant and equipment, net Other Assets: Investment in unconsolidated entity Deposit for investment - Deposit for property, plant and equipment - Intangible assets, net Goodwill Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Advances from customers Accrued expenses and other payables Tax payable Total Current Liabilities Long term liabilities: Deferred tax liability Warrant liability Total Liabilities Commitments and contingencies Stockholders' Equity Preferred stock, $0.001 face value; 5,000,000 shares authorized; 2 shares issued and 2 shares outstanding as of March 31, 2011 and December 31, 2010 - - Common stock, $0.001 par value; 150,000,000 shares authorized; 76,619,220 shares issued and 76,424,639 shares outstanding as of March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated other comprehensive income Retained earnings Less: Cost of treasury stock (194,581 shares as of March 31, 2011 and December 31, 2010) ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 ADVANCED BATTERY TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, Revenue $ $ Cost of Goods Sold Gross Profit Operating Expenses Research & Development expenses - Selling, general and administrative expenses Operating income Other Income (Expenses) Interest income Interest (expense) - ) Equity (loss) from unconsolidated entity ) ) Other income ) - Change in fair value of warrants Total other income Income before Income Taxes Provision for Income Taxes Income tax - Current Income tax - Deferred - - Net Income $ $ Other Comprehensive Income Foreign currency translation adjustment Comprehensive Income $ $ Earnings per share Basic $ $ Diluted $ $ 　 　 Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of condensed consolidated financial statements 3 ADVANCED BATTERY TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash Flows from Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred consulting expenses Amortization of stock-based compensation expense Equity loss of unconsolidated entity Provision for doubtful accounts and inventory valuation allowance - Change in fair value of warrants ) ) Changes in operating assets and liabilities: Accounts receivable, net Inventories, net ) Other receivables and other assets ) Advance to suppliers ) - Accounts payable, accrued expenses and other payables ) ) Advances from customer - Tax payable ) - Net Cash Provided By Operating Activities Cash Flows from Investing Activities: Deposit for property, plant and equipment - ) Purchase of property, plant and equipment ) ) Cash acquired from business combination - Acquisition of subsidiary ) - Acquisition of intangible assets ) - Net Cash (Used in) Investing Activities ) ) Cash Flows from Financing Activities: Repayment of bank loan - ) Net Cash Provided By Financing Activities - ) Effect of Exchange Rate Changes on Cash and Cash Equivalents Increase in cash and cash equivalents ) Cash and Cash Equivalents - Beginning of period Cash and Cash Equivalents - End of period $ SUPPLEMENTAL CASH FLOW INFORMATION: During the year, cash was paid for the following: Interest expense $ - Income taxes $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for stock-based compensation $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 1. ORGANIZATION AND BASIS OF PRESENTATION Advanced Battery Technologies, Inc. ("ABAT" or the "Company") was incorporated in the State of Delaware on January 16, 1984. On May 6, 2004, the Company completed a share exchange (the "Exchange") with the shareholders of Cashtech Investment Limited (“Cashtech”), a British Virgin Islands Corporation, who, at the time, owned 70% interest of Harbin Zhong Qiang Power-Tech Co., Ltd. (“Harbin ZQPT”), a limited liability company established in the People’s Republic of China (the “PRC”). As result of this share exchange transaction, there was change of control in the Company as the shareholders of Cashtech became the majority shareholders of the Company.The transaction had been accounted for as a reverse acquisition under the purchase method of accounting. Accordingly, Cashtech was treated as the continuing entity for accounting purposes. On January 6, 2006,the minority shareholders of Harbin ZQPT transferred the remaining 30% of their interests in Harbin ZQPT to Cashtech in exchange for 11,780,594 shares of the Company’s Common Stock. As result of this transfer, Cashtech now owns 100% of the capital stock of Harbin ZQPT. On May 4, 2009, the Company acquired 100% interest of Wuxi Angell Autocycle Co., Ltd. (“Wuxi ZQ”). On January 6, 2011, the Company, through its wholly own subsidiary, Harbin ZQPT, acquired all of the assets of Shenzhen Zhongqiang New Energy Science & Technology Co. Ltd. (“Shenzhen ZQ”). On August 20, 2002, Heilongjiang Zhongqiang Power-Tech Co., Ltd (“HLJ ZQPT”), was incorporated under the laws of the PRC. HLJ ZQPT is owned by our Chairman, Mr. Fu, and other individuals but controlled by Harbin ZQPT through a series of contractual arrangements that transferred all of the benefits and all of the responsibilities for the operations of HLJ ZQPT to Harbin ZQPT. During 2also transferred to Harbin ZQPT all of its rights in the real property on which HLJ carries on its operations.The Company is in the process of transferring all of the other assets of HLJ ZQPT to Harbin ZQPT, but has not yet obtained all of the necessary government approvals.Harbin ZQPT accounts for HLJ ZQPT as a Variable Interest Entity (“VIE”) under ASC 810 “Consolidation.” Accordingly, Harbin ZQPT consolidates HLJ ZQPT’s results, assets and liabilities. The Company is engaged in design, manufacture and distribution of rechargeable polymer lithium-ion batteries and electric vehicles through its wholly owned subsidiaries, Cashtech, Harbin ZQPT, Wuxi ZQ and the VIE, HLJ ZQPT. The Company’s main operations are located in the PRC. The accompanying unaudited condensed consolidated financial statements of the Company and its subsidiaries at March 31, 2011 and for the three months ended March 31, 2011 and 2010 reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the consolidated financial position and results of operations of the Company for the periods presented. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may beexpected for the year ending December 31, 2011. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form10-K for the year ended December 31, 2010. The Company follows the same accounting policies in the preparation of interim reports. 5 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Cashtech Inc., Harbin ZQPT, Wuxi ZQ and the VIE, HLJ ZQPT.All significant inter-company balances and transactions have been eliminated in consolidation. Use of estimates In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting periods. Significant estimates required to be made by management include, but are not limited to, useful lives of property, plant and equipment, intangible assets, the recoverability of long-lived assets and the valuation of accounts receivable and inventories. Actual results could differ from those estimates. Variable Interest Entity The accounts of Heilongjiang ZQPT have been consolidated with the accounts of the Company because Heilongjiang ZQPT is a variable interest entity with respect to Harbin ZQPT, which is a wholly-owned subsidiary of the Company.Harbin ZQPT is party to five agreements dated September 8, 2004 with the owners of the registered equity of Heilongjiang ZQPT and with Heilongjiang ZQPT.The agreements transfer to Harbin ZQPT all of the benefits and all of the risk arising from the operations of Heilongjiang ZQPT, as well as complete managerial authority over the operations of Heilongjiang ZQPT.Harbin ZQPT is the guarantor of all of the obligations of Heilongjiang ZQPT.Since 2004 all of the funds used by Heilongjiang ZQPT to expand and operate its business have been provided by Harbin ZQPT.By reason of the relationship described in these agreements, Heilongjiang ZQPT is a variable interest entity with respect to Harbin ZQPT because the following characteristics identified in ASC 810-10-15-14 are present: - The holders of the equity investment in Heilongjiang ZQPT lack the direct or indirect ability to make decisions about the entity’s activities that have a significant effect on the success of Heilongjiang ZQPT, having assigned their voting rights and all managerial authority to Harbin ZQPT.(ASC 810-10-15-14(b)(1)). - The holders of the equity investment in Heilongjiang ZQPT lack the obligation to absorb the expected losses of Heilongjiang ZQPT, having assigned to Harbin ZQPT all revenue and responsibility for all payables.(ASC 810-10-15-14(b)(2). - The holders of the equity investment in Heilongjiang ZQPT lack the right to receive the expected residual returns of Heilongjiang ZQPT, having granted to Harbin ZQPT all revenue as well as an option to purchase the equity interests at a fixed price.(ASC 810-10-15-14(b)(3)). 6 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Variable Interest Entity (Continued) Because the relationship between Heilongjiang ZQPT and Harbin ZQPT is entirely contractual, the Company’s interest in Heilongjiang ZQPT depends on the enforceability of those agreements under the laws of the PRC.We are not aware of any judicial decision as to the enforceability of similar agreements under PRC law. The carrying amount and classification of Heilongjiang ZQPT’s assets and liabilities included in the Consolidated Balance Sheets are as follows: March 31, December 31, 2010 (unaudited) Total current assets* $ $ Total assets* Total current liabilities** Total liabilities** * Including intercompany accounts of $9,797,098 and $7,314,032 as at March 31, 2011 and December 31, 2010 that are eliminated in consolidation. ** Including intercompany accounts of $12,263,166 and $30,788,579 as at March 31, 2011 and December 31, 2010 that are eliminated in consolidation. Fair value of financial instruments The Company adopted the provisions of Accounting Standards Codification (“ASC”) 820, “Fair Value Measurements and Disclosures.” ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. 7 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) The carrying amounts reported in the balance sheets for cash, accounts receivable, loan receivables, other receivables, advance to suppliers, short-term loan, accounts payable, advance from customers, accrued expenses and other payables, approximate their fair market value due to the short-term nature of these instruments. The Company uses Level 3 method to measure fair value of its warrant liability.See Note 17 for disclosure of the inputs and valuation techniques used to measure the fair value of the warrant liability.During the three months ended March 31, 2011 and 2010, the Company’s warrant liability accounts changed as follows: Three months ended March 31, (unaudited) (unaudited) Beginning balance $ $ Issuance of warrants - - Exercise of warrants - - Change in fair value of warrants included in earnings* ) ) Ending balance $ $ *Reported on Consolidated Statements of Income and Other Comprehensive Income:Other Income (Expenses):Change in Fair Value of Warrants. The Company did not identify any other assets or liabilities that are required to be re-measured at fair value at a recurring basis in accordance with ASC 820. Risk of losses The Company is exposed to potential risks of losses that may result from business interruptions, injury to others (including employees) and damage to property. These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available. The Company would recognize the potential losses and make the related accruals if: (i) information is available and indicates that such loss is probable and (ii) the amount of the loss can be reasonably estimated. As of March 31, 2011 and December 31, 2010, the Company is not aware of any potential losses that need to be accrued on the financial statements. Cash and cash equivalents For purposes of the statement of cash flow, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. 8 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Accounts receivable Accounts receivables are stated at net realizable value. Any allowance for doubtful accounts is established based on the management’s assessment of the recoverability of accounts and other receivables. Management regularly reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the collectability of accounts receivable and the adequacy of the allowance. The allowance for accounts receivable is $67,819 and $67,392 as of March 31, 2011 and December 31, 2010, respectively. Inventories Inventories are stated at the lower of cost or market. Cost is determined on a weighted average method. Cost of work in progress and finished goods comprises direct material, direct production cost and an allocated portion of production overheads. Management compares the cost of inventory with the market value and an allowance is made for writing down the inventory to its market value, if lower. If inventory is written down below cost at the end of a fiscal period, the reduced amount is considered the cost for subsequent accounting purposes, and cannot be marked up based on changes in the underlying facts and circumstances. Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and amortization. Maintenance, repairs and betterments, including replacement of minor items, are charged to expense; major additions to physical properties are capitalized. Depreciation and amortization are provided using the straight-line method (after taking into account their respective estimated residual values) over the estimated useful lives of the assets as follows: Buildings and improvements 20-39 years Machinery, equipment and motor vehicles 5-10 years Construction in progress Construction in progress represents buildings and machinery under construction, which is stated at cost and is not depreciated. Cost comprises the direct costs of construction. Construction in progress is reclassified to the appropriate category of property, plant and equipment when completed and ready for use. The Company has considered capitalizing interest for the construction in progress as of March 31, 2011 and December 31, 2010, and determined that the amount is insignificant and not expected to have a material impact on the amount of construction in progress. 9 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Goodwill Goodwill and other intangible assets are accounted for in accordance with the provisions of ASC 350, “Intangibles - Goodwill and Other.” Under ASC 350, goodwill and intangible assets that are deemed to have indefinite useful lives are not amortized. Rather, they are assessed for impairment. We perform impairment testing on the intangible assets whenever events or changes indicate that the fair value of these intangible might be impacted.We perform the goodwill impairment assessment on the last day of the each fiscal year.To test goodwill for impairment, we first assign the recorded goodwill to one of our two reporting units, the battery operations and the electric vehicle operations, by comparing the estimated fair value of the reporting unit as a whole with the fair values of the unit’s identifiable net assets.We apply the following two-step process to each reporting unit: - Step 1: We estimate the fair value of the reporting unit (UFV) in the manner described above and compare it with the unit’s book value (UBV), which equals the recorded amounts of assets and allocated goodwill less liabilities. When UFV is greater than UBV, there is no impairment, and the test is complete. When UFV is less than UBV, then we go to Step 2. - Step 2: We estimate the implied fair value (GFV) of the reporting unit’s goodwill by repeating the process performed at acquisition. This requires subtracting estimated current fair values of the unit’s identifiable net assets from the unit’s estimated fair value (UFV), and comparing the difference with the carrying amount of the goodwill (GBV). When GFV is greater than GBV, goodwill is not impaired. When GFV is less than GBV, we record an impairment write-off equal to the difference. Impairment of long-lived assets Finite-lived intangible assets are amortized over their respective useful lives and, along with other long-lived assets, are evaluated for impairment periodically whenever events or changes in circumstances indicate that their related carrying amounts may not be recoverable in accordance with ASC 360, “Property, Plant and Equipment.” In evaluating long-lived assets for recoverability, including finite-lived intangibles and property and equipment, the Company uses its best estimate of future cash flows expected to result from the use of the asset and eventual disposition in accordance with ASC 360. To the extent that estimated future undiscounted net cash flows attributable to the asset are less than the carrying amount, an impairment loss is recognized in an amount equal to the difference between the carrying value of such asset and its fair value. Assets to be disposed whether through sale or abandonment, are reported at the lower of carrying value or fair value less costs to sell. Long-lived assets, which include property, plant and equipment and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. 10 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue recognition The Company recognizes revenue in accordance with Staff Accounting Bulletin (“SAB”) 104. Sales revenue is recognized when title and risks have passed, which is generally at the date of shipment and when collectability is reasonably assured. The Company sells its products to customers who have passed the Company’s credit check. Sales agreements are signed with each customer. The purchase price of products is fixed in the agreement. The Company makes custom products based on sales agreements, so no returns are allowed. The Company provides warranty on the product for one year from the date of shipment only in the event of defects. Historically, the Company has not experienced significant defects, and replacements for defects have been minimal. For the three months ended March 31, 2011 and 2010, no sales returns and allowances have been recorded. Should returns increase in the future it would be necessary to adjust estimates, in which case recognition of revenues could be delayed. Payments received before all of the relevant criteria for revenue recognition are recorded as advance from customers. Net sales of products represent the invoiced value of goods, net of value added taxes (“VAT”), sales returns, trade discounts and allowances. The Company is subject to VAT which is levied on majority of the Company’s products at the rate of 17% on the invoiced value of sales. Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases to the extent not refunded for export sales. Input VAT paid is recoverable from output VAT charged to customers. Product warranty The Company provides product warranties to its customers that all equipment manufactured by it will be free from defects in materials and workmanship under normal use for a period of one year from the date of shipment. The Company's costs and expenses in connection with such warranties has been minimal and, as of March 31, 2011, no product warranty reserve was considered necessary. Stock-Based compensation The Company adopted the provisions of ASC 718, “Compensation - Stock Compensation,” which establishes the accounting for employee stock-based awards. Under the provisions of ASC 718, stock-based compensation is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the requisite employee service period (i.e. the vesting period of the grant).The fair value of shares granted is deemed to be the closing traded price of our common stock on the date of grant.The fair value of options granted is determined by utilizing the Black Scholes Option Pricing Model. Generally shares issued to executives and employees will be vested over a certain service period. These shares will be amortized over the vesting period in accordance with ASC 718. The average vesting period for the shares issued to date has been 3.09 years, based on the terms of the employment agreements under which the stock was awarded. The stock-based compensation was $447,181and $386,498 for the three months ended March 31, 2011 and 2010, respectively. 11 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Stock-Based compensation (Continued) The Company measures compensation expense for its non-employee stock-based compensation under ASC 505-50 “ Equity-Based Payments to Non-Employees.” The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received.Fair value is measured as the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete.Thefair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. All shares issued to non-employees were fully vested as of March 31, 2011. Research and development costs Research and development costs are expensed as incurred. The salaries of engineers and technical staff in our research and development division are included in research and development expense. The Company had $118,980 and $0 research and development cost for the three months ended March 31, 2011 and 2010, respectively. Income tax The Company utilizes ASC 740, “Income Taxes,” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Comprehensive income Comprehensive income is defined to include changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements. Comprehensive income includes net income and the foreign currency translation gain, net of tax. Basic and diluted earnings per share Earnings per share are calculated in accordance with the ASC 260, “Earnings per share.” Basic net earnings per share are based upon the weighted average number of common shares outstanding, but excluding shares issued as compensation that have not yet vested. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised, and that all unvested shares have vested.Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. 12 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Segment reporting ASC 280 requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. During the three months ended March 31, 2011 and the year ended December 31, 2010, the Company operated in two business segments - battery segment and electric vehicle segment. Foreign currency translation The functional currency of Harbin ZQPT, HLJ ZQPT and Wuxi ZQ is the Chinese Renminbi (“RMB”). For financial reporting purposes, RMB has been translated into United States dollars ("USD") as the reporting currency. Assets and liabilities are translated at the exchange rate in effect at the balance sheet date. Income statement accounts are translated at the average rate of exchange prevailing for the period. Capital accounts are translated at their historical exchange rates when the capital transaction occurred. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders' equity as "Accumulated other comprehensive income." Gains and losses resulting from foreign currency translation are included in accumulated other comprehensive income. Recently issued accounting standards In January 2010, FASB issued an amendment regarding improving disclosures about fair value measurements. This new guidance requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. There was no impact from the adoption of this guidance to our consolidated balance sheets or statements of income as the amendment only addresses disclosures. In April 2010, FASB issued an amendment to Stock Compensation. The amendment clarifies that an employee stock-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December15, 2010. Our adoption of this guidance does not have impact on the consolidated financial statements since our stock-based payment awards have an exercise price denominated in the same currency of the market in which our Company shares are traded. 13 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Recently issued accounting standards (Continued) In December 2010, FASB issued an amendment to the disclosure of supplementary pro forma information for business combinations. The amendments in this ASU specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010. We adopted this guidance on January 1, 2011 and have disclosed our acquisition of Shenzhen ZQ accordingly. In December 2010, the Financial Accounting Standards Board (FASB) issued amended guidance to clarify the acquisition date that should be used for reporting pro-forma financial information for business combinations. If comparative financial statements are presented, the pro-forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been completed as of the beginning of the comparable prior annual reporting period. The amendments in this guidance became effective prospectively for business combinations for which the acquisition date is on or after January 1, 2011. The Company adopted this guidance on January 1, 2011 which had no impact in the consolidated financial results as the amendments relate only to additional disclosures. We have disclosed our acquisition of Shenzhen ZQ accordingly. In December 2010, the FASB issued amendments to the guidance on goodwill impairment testing. The amendments modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In making that determination, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist.The amendments were effective January 1, 2011 and the Company adopted this guidance on January 1, 2011 which did not have a material impact in the Consolidated Financial Statements. In January 2010, the FASB issued additional disclosure requirements for fair value measurements which the company included in its interim and annual financial statements in 2010. Certain disclosure requirements relating to fair value measurements using significant unobservable inputs (Level 3) were deferred until January 1, 2011. These new requirements did not have an impact in the consolidated financial results as they relate only to additional disclosures. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on our consolidated financial statements upon adoption. 14 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 3. ACQUISITION On January 6, 2011, the Company through its wholly owned subsidiary, Harbin ZQPT, acquired all of the assets of Shenzhen ZQ. In exchange for the assets of Shenzhen ZQ, Harbin ZQPT paid to Shenzhen ZQ 135,000,000 Renminbi (approximately $20.5 million), of which 111,250,000 Renminbi (approximately $16.9 million) are being used to satisfy the liabilities of Shenzhen ZQ. The purchase method of accounting is used to account for the acquisition by the Company. The cost of an acquisition is measured at the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. The excess of the cost of acquisition over the fair value of the Company’s share of the identifiable net assets and intangible assets acquired is recorded as goodwill. If the cost of acquisition is less than the fair value of the net assets of the subsidiary acquired, the excess of the value of the net assets acquired over the purchase price is recorded as “other income (expense): gain on bargain purchase” in the Company’s Consolidated Statement of Income.Acquisition-related costs, such as professional fees and administrative costs, are recorded as expenses in the period in which they are incurred and the services rendered. The purchase price for the assets of Shenzhen ZQ was allocated to tangible assets acquired and liabilities assumed, and a portion of the purchase price was paid to vendors for equipment that Shenzhen ZQ committed to acquire.The estimated fair value of the tangible assets acquired and liabilities assumed approximated their historical cost basis.The excess of the purchase price over net assets and payment to vendors for equipments is recorded in goodwill. The purchase price paid for the assets of Shenzhen ZQ has been allocated as follows: Cash and cash equivalents $ Accounts receivable Other receivable - Advances to suppliers ) Inventories Fixed Assets, net Intangible assets, net Accounts payable ) Taxes payable ) Other payable and accrued expenses ) Long-term payable ) Due to related parties ) Net assets acquired Portion of the purchase price used to pay to vendors for equipments that Shenzhen ZQ committed to acquire Goodwill upon acquisition Total purchase price $ 15 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 3. ACQUISITION (Continued) The following unaudited pro forma financial information presents the consolidated results of the Company for the three months ended March 31, 2010 as though the acquisition of the assets of Shenzhen ZQ was completed as at the beginning of three months ended March 31, 2010. For the three months ended March 31, 2010 As reported Pro forma adjustments Pro forma results Revenue $ $ $ Net income $ $ $ Earnings per share - basic $ $ $ Earnings per share - diluted $ $ $ 4. INVENTORIES March 31, December 31, 2010 (unaudited) Raw materials $ $ Work-in-process Finished goods Less: allowance ) ) $ $ 5. LOAN RECEIVABLE The Company loaned to a non-related company, Harbin Jinhuida Investment Consulting Limited, the amount of $1,600,000 for one year term from October 30, 2008 to October 29, 2009 at a fixed interest rate of 10% per annum. On October 30, 2009 and again on October 30, 2010, the Company renewed the loan contract for one year periods at the same fixed interest rate of 10% per annum. Interest income for the three months ended March 31, 2011 and 2010 are $40,000 and $40,000, respectively. Accrued interest income totaled $66,667 and $26,667 as of March 31, 2011 and December 31, 2010, respectively. Prior to acquisition by the Company, Wuxi ZQ occasionally provided loans to other non-related companies and individuals in order to develop favorable business relationships. These loans are free of interest and due upon demand. As of March 31, 2011 and December 31, 2010, Wuxi ZQ had outstanding loans receivable of $504,755 and $498,987, respectively.The Company has reserved full allowance against this loan receivable as of March 31, 2011 and December 31, 2010 for the outstanding loans made by Wuxi ZQ, based on its evaluation of the collectability of these loans. 6. OTHER RECEIVABLES Other receivables generally consist of advances to employees and interest receivable. 16 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 7. ADVANCES TO SUPPLIERS The Company makes advances to certain suppliers for raw materials purchases. The net advances to suppliers were $5,652,351and $4,015,313 as March 31, 2011 and December 31, 2010, respectively.The allowance for these advances was $1,178,516 and $1,171,083 as of March 31, 2011 and December 31, 2010, respectively. 8. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment consisted of the following: March 31, December 31, 2010 (unaudited) Building and improvements $ $ Machinery and equipment Motor Vehicles less: Accumulated Depreciation ) ) Construction in Progress Total property, plant and equipment, net $ $ Depreciation expense for the three months ended March 31, 2011 and 2010 was $984,228 and $945,375, respectively.Depreciation expense included in cost of goods sold for the three months ended March 31, 2011 and 2010 was $785,448 and $555,489, respectively. Construction in progress represents direct costs of construction and design fees incurred for the Company’s new plant and equipment. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for its intended use.No interest has been capitalized in construction in process as of March 31, 2011 as the amount is insignificant. In 2010 the Company entered into various agreements to purchase equipment and machinery in an effort to expand its production. In addition, in January 2011 the Company purchased a group of factories and the related land use right in Dongguan City for approximately $26 million, all of which except for approximate $2,678,800 was paid at that time. The Company expects to pay the remainder amount by the end of 2011. 9. INVESTMENT IN UNCONSOLIDATED ENTITY In the fourth quarter of 2008, the Company entered into an equity investment agreement (“Agreement”) with Beyond E-Tech, Inc (BET) to acquire 49% of the issued and outstanding capital stock of BET for a total consideration of $1,500,000.BET is a newly-organized company that imports and distributes cell phones in the United States.Pursuant to the Agreement, during any period of time when the Company is a shareholder of BET, BET shall exclusively market products for resale that use ABAT’s rechargeable polymer lithium-ion batteries. 17 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 9. INVESTMENT IN UNCONSOLIDATED ENTITY (Continued) The Company has significant influence on BET and therefore accounts for its investment in BET under the equity method. According to the Agreement, the Company has significant influence over the operating and financial policies of BET, including a right of approval of its operating budget, veto power over large capital expenses, and other management controls. Net loss on this investment using the equity method was $11,964 and $1,439 for the three months ended March 31, 2011 and 2010, respectively. The Company uses its best estimate of future cash flows expected to result from the use of this asset in accordance with ASC 480. There was no impairment loss for the three months ended March 31, 2011 and 2010. 10. DEPOSIT FOR INVESTMENT In January 2011, Harbin ZQPT, a subsidiary of the Company, completed the acquisition of all of the assets of Shenzhen ZQ for a purchase consideration of RMB 135,000,000 (approximately $20 million). The initial payment plus deposit of $11,721,468 (equivalent to RMB 77,500,000) as of December 31, 2010 has been reclassified to investment in subsidiary and eliminated upon consolidation as of March 31, 2011. 11. INTANGIBLE ASSETS Intangible assets consist of land use rights, patents and marketing network resources. All land in the People’s Republic of China is government owned and cannot be sold to any individual or company. However, the government grants the user a “land use right” (the Right) to use the land and the power line underneath. The Company leases two pieces of land from the PRC Government for a period from August 2003 to September 2043, on which the office and production facilities of Heilongjiang ZQPT are situated. In addition, the Company also leases two pieces of land from the PRC Government for a period from July 2003 to July 2053 and from September 2002 to June 2057 respectively, on which the office and production facilities of Wuxi ZQ are situated. The Company leases the power lines from the local government for a period from July 2003 to July 2013. Rights to use land and power and patent rights are stated at fair market value less accumulated amortization. The Company amortizes the patents over a 3-10 year period. The Company evaluates finite-lived intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets, other long-lived assets, and goodwill is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. As of March 31, 2011 and December 31, 2010, no impairment of intangible assets has been recorded. 18 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 11. INTANGIBLE ASSETS (Continued) Net intangible assets at March 31, 2011 were as follows: Initial Accumulated Net Amortization Book Value Amortization Book Value Period (Years) Rights to use land and power $ $ $ Patents 9 Marketing network resource 3 Software 10 Total $ $ $ Net intangible assets at December 31, 2010 were as follows: Initial Book Value Accumulated Amortization Net Book Value Amortization Period (Years) Rights to use land and power $ $ $ Patents 9 Marketing network resource 3 Software 10 Total $ $ $ Amortization expense was $181,704 and $196,985 for the three months ended March 31, 2011 and 2010, respectively. Based upon current assumptions, the Company expects that its intangible assets will be amortized according to the following schedule: For the years ending December 31, Remainder of 2011 $ Thereafter $ 19 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 12. GOODWILL Goodwill represents the excess of the purchase price over the fair value of the net assets acquired as result of (a) the Company acquiring the remaining 30% interest in Harbin ZQPT in 2006 and (b) the purchase of the assets of Shenzhen ZQ in January 2011. In determining the goodwill attributable to acquisition of the minority interest in Harbin ZQPT, the Company applied step accounting by determining the implied fair value of goodwill by allocating the price paid to acquire the 30% minority interest to all of its assets and liabilities. In determining the goodwill attributable to the acquisition of the Shenzhen ZQ assets, the Company recorded the tangible assets acquired and liabilities assumed at fair value.The estimated fair value of the tangible assets and liabilities assumed approximated their historical cost basis.The excess of the net purchase price over the net assets and assumed liabilities was recorded as goodwill. The goodwill attributable to the acquisition of the Shenzhen ZQ assets as of March 31, 2011 totaled $3,128,679. As of March 31, 2011, no impairment of goodwill was recorded. 13. STOCK-BASED COMPENSATION (1)2004 Equity Incentive Plan The Company adopted the 2004 Equity Incentive Plan (the “2004 Plan”) on August 24, 2004. The purpose of the Plan is to promote the success and enhance the value of the Company by linking the personal interests of the participants of the Plan (the "Participants") to those of the Company's stockholders, and by providing the Participants with an incentive for outstanding performance. The Company has reserved 5,000,000 shares of common stock for the options and awards under the Plan. Subject to the terms and provisions of the Plan, the Board of Directors, at any time and from time to time, may grant shares of stock to eligible persons in such amounts and upon such terms and conditions as the Board of Directors shall determine. The Committee appointed by the Board of Directors to administer the Plan shall have the authority to determine all matters relating to the options to be granted under the Plan including selection of the individuals to be granted awards or stock options, the number of stock, the date, the termination of the stock options or awards, the stock option term, vesting schedules and all other terms and conditions thereof. The Company has issued all 5,000,000 shares provided in the Plan in the form of grants of restricted common stock.As of March 31, 2011, 3,208,000 of those shares had vested and no shares have been cancelled.A summary of the status of the Company’s unearned stock compensation under the 2004 Equity Incentive Plan as of March 31, 2011, and changes for the three months ended March 31, 2011, is presented below: Unearned stock compensation as of December 31, 2010 $ Unearned stock compensation granted - Compensation expenses recorded on the statement of income with a credit to additional paid-in capital ) Unearned stock compensation as of March 31, 2011 - unaudited $ 20 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 13. STOCK-BASED COMPENSATION (Continued) In addition, the compensation cost recorded to additional paid-in capital in relation to shares issued to non-employee consultants under the 2004 Plan in prior years and current period was $440,180. The Company’s contracts with these consultants have terms ranging from 60 months to 120 months.All shares granted were fully vested and nonforfeitable at the date on which the Company entered into the consulting contract with each non-employee.However, following ASC 505-50-30-11 and 505-50-30-12, the Company has determined that the disincentives for nonperformance are not sufficiently large to establish a performance commitment, and that, accordingly, the measurement date for the shares is the date on which performance is complete, which is the date of grant.The Company has continued to account for the shares as a prepaid expense, amortized over the terms of the contracts.The compensation expense relating to shares issued to non-employee consultantsfor the three months ended March 31, 2011 and 2010 was $29,094 and $29,094, respectively. The following table shows the projected amortization of the unearned stock compensation relating to consulting contracts: For the Year Ending December 31, Amortization Remainder of 2011 $ $ (2)2006 Equity Incentive Plan The Company adopted the 2006 Equity Incentive Plan (the “2006 Plan”) on April 24, 2006. The 2006 Plan became effective on April 18, 2006. The number of shares available for grant under the 2006 Plan shall not exceed 8,000,000 shares and shares of stock and options may be granted to the eligible persons at the discretion of the Company’s Board of Directors or the Committee administering the plan. Incentive stock options (“ISO”), nonqualified stock options (“NQSO”), or a combination thereof may be granted but ISOs can only be granted to the Company’s employees. The Committee can also grant shares of restricted stock or performance shares (a performance share is equivalent in value to a share of stock) to eligible persons from time to time. The exercise price for each ISO awarded under the 2006 Plan shall be equal to 100% of the fair market value of a share on the date the option is granted and be 110% of the fair market value if the eligible person owns stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or of its parent or subsidiary corporations. The exercise price of a NQSO shall be determined by the Committee in its sole discretion. No option shall be exercisable later than the tenth anniversary date of its grant and each option shall expire at such time as the Committee determines at the time of grant. The eligible person who owns stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or of its parent or subsidiary corporations shall exercise his/her option before the fifth anniversary date of its grant. 21 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 13. STOCK-BASED COMPENSATION (Continued) Options shall vest at such timed and under such terms and conditions as determined by the Committee; provided, however, unless a different vesting period is provided by the Committee at or before the grant of an option, the options will vest on the first anniversary of the grant. Options granted under the 2006 Plan shall be exercisable at such times and be subject to such restrictions and conditions as the Committee shall in each instance approve, which need not be the same for each grant or for each participant. The Company has issued 7,249,916 of the shares provided in the Plan in the form of grants of restricted common stock.As of March 31, 2011, 1,830,141 of those shares had vested and 3,000 shares have been cancelled.A summary of the status of the Company’s unearned stock compensation under the 2006 Equity Incentive Plan as of March 31, 2011 is presented below: Unearned stock compensation as of December 31, 2010 $ Unearned stock compensation granted - Compensation expenses recorded on the statement of income with a credit to additional paid-in capital ) Unearned stock compensation as of March 31, 2011 - unaudited $ The following table shows the amortization of the unearned stock compensation relating to the 2006 Plan: For the year ending December 31, Amortization Remainder of 2011 $ Thereafter $ (3) Recent Stock-Based Compensation Activities During the year ended December 31, 2009, there were 340,000 options granted for services. On January 1, 2009, the Company issued options to two senior executives to purchase a total of 340,000 shares of common stock at an exercise price of $2.66 with a vesting period of one year. The fair value of each option was estimated to be $2.29 as of the December 31, 2009 grant date.There were 340,000 shares of stock options outstanding as of March 31, 2011 and December 31, 2010. The fair value of stock options was calculated using a Black-Scholes option-pricing model with the following assumptions: Expected life 5.0 years Expected volatility 89.13% Risk free interest rate 2.46% Dividend yield 0% 22 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 13. STOCK-BASED COMPENSATION (Continued) The risk-free interest rate is based on the U.S. Treasury zero-coupon rate. Expected volatility is estimated based on the Company’s historical stock price using the expected life of the grant. Due to a lack of employee exercise behavior in the past, the expected life is based upon the maximum exercise period. The following table summarizes the stock option activities of the Company: Options Outstanding Options Exercisable Outstanding Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Number exercisable Weighted average exercise price Outstanding at December 31, 2010 $ $ $ Granted - Exercised - Forfeited/Expired - Outstanding at March 31, 2011 - unaudited $ $
